      Case 1:15-cr-00536-PGG Document 1154 Filed 06/01/21 Page 1 of 3


                         Memo Endorsed: This application is denied.
                         Any submission regarding Campion is due by
                         June 16, 2021.
                                                                                  Avi Weitzman
                                                                                  Direct: +1 212.351.2465
                                                                                  Fax: +1 212.351.5265
                                                                                  AWeitzman@gibsondunn.com


June 1, 2021


VIA ECF                  Dated: June 2, 2021

The Honorable Paul G. Gardephe
United States District Judge for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007-1312

Re:    United States v. Kaleil Isaza Tuzman, S8 15 Cr. 536 (PGG)

Dear Judge Gardephe:

On behalf of Defendant Kaleil D. Isaza Tuzman, we submit this letter to respectfully request
an adjournment of Mr. Isaza Tuzman’s sentencing date, presently scheduled for July 30,
2021, until a later date convenient for the Court in Q4 2021. There are several factors—
professional, legal and personal—that necessitate this adjournment request.

First, the adjournment would permit Mr. Isaza Tuzman sufficient time to wind up and hand
off his daily business affairs. Among other things, Mr. Isaza Tuzman co-founded DocuVax
(www.docuvax.com) in early 2020 with a group of doctors and other medical professionals.
DocuVax is a social impact medical technology company that enables enrollees to catalogue
and validate their vaccination and other basic medical records in a cloud-based, HIPAA-
compliant “medical wallet”—allowing these records to be easily and securely accessed and
shared by patients using a QR-code based system. DocuVax performs a valuable public
health function for individuals and small and medium-sized employers in the context of the
COVID-19 pandemic. The company is finalizing a critical commercial “beta” phase—with
the DocuVax online platform having launched in Q4 2020 and its iOS and Android Apps in
pre-release final testing. Mr. Isaza Tuzman runs DocuVax day-to-day, and a change of
management at this juncture would be highly detrimental to the company and its
stakeholders. DocuVax’s commercial beta phase will be concluded in early to mid-Q4 2021
and Mr. Isaza Tuzman will be working with his co-founders to line up a new CEO and hand
over the company’s operations at that time.

Second, we recently discovered extensive statements from one of the government’s
cooperating witnesses, Gavin Campion, that the government acknowledges it never
previously disclosed to the defense. The statements are recorded in a 14-page, single-spaced,
typewritten memorandum of interview of the government’s proffer of Mr. Campion on June
2, 2016, the third day of the prosecutors’ preliminary proffers with Mr. Campion. The
      Case 1:15-cr-00536-PGG Document 1154 Filed 06/01/21 Page 2 of 3




June 1, 2021
Page 2



defense discovered this never-previously produced MOI in a database of materials produced
by the U.S. Postal Inspection Service in response to a subpoena from defendant Irfan
Amanat. We understand that the Court has denied Mr. Isaza Tuzman’s prior Rule 29 motion
based on the government’s failure to produce exculpatory and impeaching evidence in
advance of trial. We are not seeking to revisit that ruling here, but we are assessing whether
this most recent discovery is the proverbial straw that broke the camel’s back. At this point,
we expect to file a motion to supplement the Rule 29 record based on these recently
discovered statements from Mr. Campion. We anticipate being able to file a brief motion on
this matter in the next month.

Third, there are important developments in Mr. Isaza Tuzman’s life that have occurred over
the past three years since conviction that will require additional time beyond the July 9, 2021
deadline (ECF No. 1148) to compile and summarize for the Court. These include not only
his activities at DocuVax, but also other professional endeavors and meaningful non-
vocational contributions to society, including public speaking about prison sexual assault,
and substantial volunteer work, both with charitable organizations and directly with social
entrepreneurs. Mr. Isaza Tuzman has also provided (and continues to provide) material and
substantial assistance to the Colombian Attorney General’s office in connection with the
public corruption prosecution of prison officials in Colombia. We intend to detail this
assistance to the Court and obtain a letter of support from the lead special prosecutor in that
case. We respectfully submit that additional letters of support on all of these matters will
provide a clearer picture of the history and characteristics of Mr. Isaza Tuzman, for the
Court’s consideration under 18 U.S.C. § 3553(a)(1).

Finally, the adjournment would permit Mr. Isaza Tuzman a meaningful opportunity to visit
with family. As Your Honor is aware, Mr. Isaza Tuzman’s 9-year-old daughter lives outside
the United States. Mr. Isaza Tuzman has not been able to receive any visits from her since
before the pandemic, as a result of severe COVID-related international travel and school
restrictions. Under the circumstances, Mr. Isaza Tuzman has only been able to communicate
with his daughter online, and would be immensely grateful for the ability to be see her again
before sentencing. He is hopeful to be able to see his daughter in the United States, either
later this summer or in the early fall, around the time of the Jewish High Holidays in
September and October 2021. A sentencing adjournment would also provide Mr. Isaza
Tuzman additional, meaningful time with his father (who is in recovery from prostate cancer)
and his brother (who has significant physical and mental impairments related to pentalogy of
Cantrell), both of whom have been largely inaccessible to Mr. Isaza Tuzman over the past 15
months due to COVID-19 quarantine protocols related to their underlying conditions.

If this adjournment request is granted, all terms and conditions of his home detention would
remain in place, and Mr. Isaza Tuzman would remain at all times under the supervision of
      Case 1:15-cr-00536-PGG Document 1154 Filed 06/01/21 Page 3 of 3




June 1, 2021
Page 3



Pretrial Services, as he has been without issue since his return to the United States from
Colombia approximately 5 years ago.

The government objects to this adjournment request, stating: “Given the amount of time that
has passed since the defendant’s December 2017 conviction, the Government opposes an
adjournment of the July 30, 2021 sentencing date. If this particular date poses a scheduling
conflict, the Government is available on other dates in July and the first week of August.”

We thank the Court for its consideration.

Respectfully submitted,

Avi Weitzman

Avi Weitzman


cc.    All Counsel of Record (via ECF)
